Title: James Monroe to James Madison, 4 October 1829
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    
                                
                                Octr. 4. 1829
                            
                        
                        
                        I was happy to hear by Paul last night, that you had arrived with Mrs Madison, and that your health had been
                            improved by the journey, as I think that mine has.
                        Col: Mercer was with me last night, and suggested some ideas in relation to you, which I wish to communicate
                            to you, for consideration, before you see him, as he will probably call on you this morning. He proposes, at the instance
                            of many, and particularly those westward, to nominate, or rather desires that you shod. be nominated, and appointed, the
                            President. He says that it is intended, if you will act to appoint a vice President, and make such an arrangment as to the
                            appointmt. of committees, & other duties of the chair, as will free you from all burden. If you do not act, the
                            place will be offerd to Judge Marshall, & probably to me. My wish is, that you may act & opinion, if you
                            do not, that neither of the latter shod.; but that we shod. take a [mere voters] attitude. Every object will be accomplished
                            if you can act.
                        It has been communicated to me, from unquestionable authority, that if a particular arrangment, as to the
                            power of the White population, is not adopted, that all those to the [westward] will withdraw, & make a
                            constitution, themselves, & submit it to their constituents. I mention this in profound confidence, it having been
                            communicated to me; under a special injunction of secrecy. It is stated also that the temper below, is equally ardent,
                            & violent, in certain quarters especially. I mention this merely that you may be acquainted with it, should the
                            subject be brought before you
                        If the moisture of the atmosphere does not prevent it, I will call on you with Col: Mercer this morning—Your
                            friend—
                        
                        
                            
                                James Monroe
                            
                        
                    